PER CURIAM:
This is an appeal from the order of the court below dismissing appellant’s uncounselled Post Conviction Hearing Act * petition without a hearing.
The order is reversed and the case remanded with instructions to the lower court to determine whether appellant is indigent, and if so, to appoint counsel to assist him with his PCHA petition. See Commonwealth v. Blair, 470 Pa. 598, 369 A.2d 1153 (1977); Commonwealth v. Bradley, 470 Pa. 602, 369 A.2d 1155 (1977); Commonwealth v. High, 260 Pa.Super. 120, 393 A.2d 1041 (1978); Commonwealth v. Brochu, 249 Pa.Super. 526, 378 A.2d 420 (1977).
JACOBS, former President Judge, did not participate in the consideration or decision of this case.

 Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. § 1180-1 et seq.